Citation Nr: 1638357	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-06 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a rash in the groin and/or legs.

2.  Entitlement to service connection for a disability manifested by insomnia, to include depression and/or dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1984 to August 1988 and in the United States Army from April 1989 to September 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, but came to the Board from the Baltimore, Maryland RO.

This appeal was previously before the Board in September 2015.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the current record reveals that there has not been substantial compliance with the prior remand directives.  The United States Court of Appeals for Veterans Claims (Court) has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore stresses the importance of carefully following the directives of this remand in order to allow for a final resolution of this issue.  

The Veteran was afforded a VA examination to determine the nature and etiology of any rash in the groin and/or legs in November 2015.  In its September 2015 remand, the Board instructed the examiner to opine whether the Veteran has tinea cruris and, if so, whether it is at least as likely as not that it is causally related to service.  The Board also instructed the examiner to discuss whether the Veteran's in-service 14-day treatment with Tolnaftate for jock itch would have cured tinea cruris or merely allowed it to go into remission.  The examiner indicated that the Veteran had had tinea cruris since "1969," at which time the Veteran would have been three years old, but did not explain this finding or offer an opinion as to whether tinea cruris was a preexisting condition.  (In the alternative, this may be a typographical error.)  In addition, the examiner opined that, although the Veteran was diagnosed with tinea cruris during his active duty service, this "is a very common condition that would likely have occurred independant (sic) of his service" and was not caused or aggravated by service.  The examiner did not apply the correct standard.  Service connection requires that an injury or disease resulting in disability "was incurred coincident with service," not that it was actually caused by active duty service.  38 C.F.R. § 3.303 (2015); see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty.")  The examiner noted that tinea cruris was incurred in service but did not offer a clear opinion as to whether the tinea cruris with which the Veteran was diagnosed in service and any current tinea cruris were related.  That is, whether a continuing disability has been present or acute unrelated eruptions have occurred.  For all of these reasons, a remand for a clarifying opinion or additional examination is warranted.  

The Veteran was afforded a VA examination to determine the nature and etiology of his insomnia in November 2015, by the above-referenced examiner.  In its September 2015 remand, the Board instructed the examiner to opine whether the Veteran had a diagnosis of insomnia that was chronically aggravated by his service-connected posttraumatic stress disorder (PTSD) with alcohol dependence.  The Board further instructed the examiner, if aggravation was present, to indicate, to the extent possible, the approximate level of baseline insomnia prior to aggravation, to cite to specific periods of aggravation due to alcohol use, and to opine as to whether alcohol use was as likely as not due to service-connected PTSD, to nonservice-connected PTSD from a post-service electrocution, or another reason.  The examiner opined that the Veteran's insomnia clearly and unmistakably existed prior to his active duty service, but did not explain this finding or his later finding that a condition that clearly and unmistakably predated active duty service could be a "hallmark symptom" of PTSD, as opposed to a separate diagnosis, when there is no evidence that the Veteran suffered from PTSD prior to his active duty service.  The examiner also opined that it was more likely than not that the Veteran's PTSD aggravated his insomnia but did not comply with the Board's instructions to differentiate between service-connected and nonservice-connected PTSD, to establish a baseline level of insomnia, or to cite specific periods of aggravation due to alcohol use.  For all of these reasons, a remand for a clarifying opinion or a new examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All methods of obtaining records should be contemplated.  

2.  After all additional records are obtained and associated with the claims file, the records should be forwarded to the most recent examiner, if available, or a similarly situated examiner, for addendum opinion.  The appellant should be scheduled for a VA examination (IF NECESSARY) to address the current nature and etiology of any rash in the groin and/or legs.  The examiner must be provided access to the Veteran's paperless claims folder, including any pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that the entire claims file, including any Virtual VA and VBMS records have been reviewed.  After a thorough review of the claims file and medical history, the examiner is requested to address the following questions:

(a) Does the appellant have a current diagnosis of a disorder manifested by a rash in the groin and/or legs, including tinea cruris?  If so, does it represent a continuing disorder since service, or are there separate acute eruptions?

(b) Is it at least as likely as not (that is, a probability of 50 percent or greater) that any rash in the groin and/or legs is caused or aggravated (permanently worsened beyond the natural progression) by any event or injury in the Veteran's active duty service?  The examiner is requested to discuss the Veteran's June 1986 service treatment record which noted nongonococcal urethritis, the July 1988 separation examination which noted tinea cruris, the June 1989 service treatment record which noted jock itch and prescribed Tolnaftate, and the January 1992 service treatment record which noted gonococcal urethritis.  

(c) Would treatment with Tolnaftate for 14 days cure tinea cruris or merely allow it to go into remission (temporary recovery)?

The examiner should also discuss/clarify the finding in the November 2015 VA examination report that the Veteran's tinea cruris had its onset in 1969.  

The examiner should set forth all findings with a complete explanation based on the facts of this case and any relevant medical literature for all comments and opinions expressed.  If the examiner cannot offer an opinion without resorting to speculation, he or she must so state, and explain why speculation is required to reach the opinion requested.  

3.  After all additional records are obtained and associated with the claims file, the records should be forwarded to the most recent examiner, if available, or a similarly situated examiner, for addendum opinion.  The appellant should be scheduled for a VA examination (IF NECESSARY) to address the current nature and etiology of any disability manifested by insomnia, to include depression and/or dysthymic disorder.  The examiner must be provided access to the Veteran's paperless claims folder, including any pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that the entire claims file, including any Virtual VA and VBMS records have been reviewed.  After a thorough review of the claims file and medical history, the examiner is requested to address the following questions:

(a) Does the appellant have a current diagnosis of a disorder manifested by insomnia, to include depression and/or dysthymic disorder, or is any insomnia only a symptom of the Veteran's service-connected PTSD?

(b) Is it at least as likely as not (that is, a probability of 50 percent or greater) that any disorder manifested by insomnia is caused or aggravated (permanently worsened beyond the natural progression) by any event or injury in the Veteran's active duty service?  

(c) Is it at least as likely as not that any disorder manifested by insomnia is caused or aggravated by the Veteran's PTSD?

(d) If the answer to question (c) is in the affirmative, to the extent it is possible to ascertain, what was the approximate baseline level of insomnia prior to aggravation?  Please cite, if possible, to specific periods of aggravation due to alcohol use and opine as to whether alcohol use was as likely as not due to service-connected PTSD, to nonservice-connected PTSD from a post-service electrocution, or another reason.

The examiner should also discuss/clarify the finding in the November 2015 VA examination report that the Veteran's insomnia clearly and unmistakably existed prior to his active duty service.  

The examiner should set forth all findings with a complete explanation based on the facts of this case and any relevant medical literature for all comments and opinions expressed.  If the examiner cannot offer an opinion without resorting to speculation, he or she must so state, and explain why speculation is required to reach the opinion requested.  

4.  The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§  3.158, 3.655 (2015).  

5.  The AOJ should review the record to ensure that it is in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures. 

6.  Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




